Title: To James Madison from Louis-André Pichon, 2 July 1801
From: Pichon, Louis-André
To: Madison, James



13 Messidor an 9. 2d. july 1801.
Cn Pichon with his respects forward Mr. Madison the inclosed extract of his dispatches from Cayenne, which proves that the government of that place are eager to execute the instructions they received from france as soon as the Treaty was signed at Paris.
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). Enclosure 3 pp., in French.



   
   The enclosed extract of the 15 May letter from the French agent at Guiana to Pichon announces the arrival of the naval minister’s 19 Nov. 1800 dispatch urging him to promote relations of amity and trade reestablished with the U.S. by the convention.


